An unpublis d order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

IN THE SUPREME COURT OF THE STATE OF NEVADA

ERICK MARQUIS BROW’N, N0. 88072
Appellant,
VS. ' 1‘  
THE STATE OF NEVADA, E:   E: 3
Respondent

Jill. till 2315

 

 

This appeal was initiated by the ﬁling of a pro se appeal.
Eighth Judicial District Cmn’t, Clark County; Kathleen E. Delaney, J udge.
On May 21, 2015, appellant ﬁled a notice of appeal. Ne
appealable order was denignated in the notice of appeal“ Because

ORDER this appeal DISMISSED.

| __ J
ORDER DISMISSING APPEAL ‘
appellant failed tn designate an appealable nrder, we

 
    

 

Pickering

cc: Hon. Kathleen El Delaney, District Judge
Erick Marquis Brawn
Attorney GeneraliCarson City
Clark County District Attorney
Eighth District Court Clerk

SMEHE COURT
OF
NEVADA

mwwmﬁn ‘r